In a proceeding pursuant to article 78 of the Civil Practice Act, to review and annul a determination of the State Rent Administrator, which denied an application by petitioner-landlord, pursuant to the State Rent and Eviction Regulations (§ 33, subd. 5), for a rent increase based upon the purchase price of the subject property, petitioner appeals from an order of the Supreme Court, Kings County, dated and entered July 13,1961 upon the decision of the court (29 Mise 2d 931), which denied its petition and dismissed the proceeding. Order reversed on the law, with costs, determination annulled, and matter remitted to the State Rent Administrator for further proceedings not inconsistent herewith. The Rent Administrator’s refusal to consider the “expert appraisal testimony” and the listings of other property similar to the subject property, offered by petitioner in support of its contention that the purchase price should be accepted as a basis for a rent increase, was erroneous (Matter of Weiss v. Merman, 16 A D 2d 432). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.